Citation Nr: 0806176	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  05-29 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
mechanical cervical strain, previous C6-7 herniated nuclear 
pulposus with subsequent discectomy, fusion, cage insertion, 
with residual muscle twitching.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1989 to October 
1989 and from May 2004 to December 2004 with approximately 
two additional years of active service and over 12 years of 
inactive service with the Army National Guard and Army 
Reserves. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Lincoln, Nebraska.  The issue before the Board today 
was remanded in June 2007 for further evidentiary and 
procedural development.  This was accomplished, and the Board 
concludes that it may proceed with a decision at this time.

A May 2005 rating decision granted the veteran's claim for 
service connection for mechanical cervical strain, previous 
C6-7 herniated nuclear pulposus with subsequent discectomy, 
fusion, cage insertion, with residual muscle twitching, 
assigning the disability an initial 10 percent rating, 
effective December 14, 2004.  The veteran appealed, and 
following the Board's June 2007 remand, the RO awarded the 
veteran a 20 percent initial rating, effective December 14, 
2004, in a July 2005 rating decision.  However, he did not 
withdraw his appeal.  In AB v. Brown, 6 Vet. App. 35 (1993), 
the U.S. Court of Appeals for Veterans Claims held that, on a 
claim for an original or increased rating, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy, even if partially granted, 
where less than the maximum benefit available is awarded.  
Thus, this appeal continues.

A written statement from the veteran was received at the 
Board in December 2007 which asserts claims for a number of 
disabilities secondary to his service-connected cervical 
spine disability.  The neurological disabilities claimed by 
the veteran, namely, numbness in the right arm and hand and 
muscle twitching in his right triceps, below the right 
shoulder blade, and right pectoral muscle area, are discussed 
in the decision below.  However, the others are not.  As 
such, the following claims are REFERRED to the RO for 
consideration: (1) entitlement to service connection for a 
lower back disability as secondary to his cervical spine 
disability; and (2) entitlement to a disability manifested by 
stress, fatigue, an inability to sleep, as secondary to his 
cervical spine disability.


FINDINGS OF FACT

1.  The competent evidence of record demonstrates that the 
veteran's service-connected mechanical cervical strain is 
manifested by forward flexion limited to no more than 20 
degrees by pain; there is no evidence of any ankylosis of the 
spine, or incapacitating episodes having a total duration of 
at least four weeks during the past 12 months.  

2.  The competent medical evidence demonstrates that the 
veteran has C-7 radiculopathy of the right upper extremity 
manifested by muscle twitching, slight weakness of the 
triceps and bicep, radiation of pain, and occasional numbness 
of the third and fourth fingers.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for mechanical cervical strain have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, Part 4, 
§§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5237 (2007).

2.  The criteria for a separate 20 percent rating for C-7 
radiculopathy of the right upper extremity have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8599-8511 (2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002).  (4) 
VA must also request that the claimant provide any evidence 
in the claimant's possession that pertains to a claim.  38 
C.F.R. § 3.159 (2007).  See also Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Regarding VCAA notice elements two through four, the Board 
finds that a June 2007 letter fully satisfied these duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, the June 2007 requested that the 
veteran provide enough information for the RO to request 
records from any sources of information and evidence 
identified by the veteran.  He was also expressly advised of 
the need to submit any evidence in his possession that 
pertains to the claim decided herein.  Finally, the June 2007 
letter advised the veteran what information and evidence 
would be obtained by VA, namely, records like medical 
records, employment records, and records from other Federal 
agencies.  

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (Court) issued a decision in Vazquez-Flores 
v. Peake, No. 05-0355, (U.S. Vet. App. Jan. 30, 2008), which 
held that, for an increased compensation claim, section 
5103(a) requires first element notice which, at a minimum, 
notifies the claimant that he must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on his employment and daily life.  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

In this case, the veteran was provided pertinent information 
in June 2007 VCAA notice and the July 2005 statement of the 
case.  Specifically, the June 2007 letter informed the 
veteran of the need to provide on his own or by VA, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the veteran's employment.  He was also told that should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic code(s) from 38 
Code of Federal Regulations, Part 4, and that his disability 
would be assigned a rating between 0 and 100 percent.  
Finally, the June 2007 letter provided the veteran with 
examples of pertinent medical and lay evidence that he may 
submit (or ask the Secretary to obtain) relevant to 
establishing entitlement to increased compensation.  

The June 2007 letter did not make reference to specific 
diagnostic codes or applicable criteria necessary to warrant 
an increased rating which might not be evident from 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on his 
employment and daily life.  However, the veteran was provided 
notice of applicable rating criteria involving specific 
measurements or testing results, namely, range of motion 
testing, in the July 2005 statement of the case.  The Board 
acknowledges that the July 2005 statement of the case did not 
provide notice regarding all potentially applicable rating 
criteria (e.g., Rating criteria for rating intervertebral 
disc syndrome based on incapacitating episodes.  See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2007)).  However, the Board is 
satisfied that more specific notice of this omitted criteria 
is not necessary with respect to VCAA notice because evidence 
demonstrating the effect any worsening of his service-
connected disability has on his employment or daily life 
would likely refer to symptoms contemplated by such criteria.

The June 2007 letter did not specifically inform the veteran 
that he must provide evidence demonstrating the effect any 
worsening of his service-connected disability has on his 
daily life.  However, this letter advised him that he might 
submit statements from persons who have witnessed how his 
disability symptoms affect him.  The Board finds that the 
veteran could be reasonably expected to understand the need 
to provide evidence regarding the impact of his service-
connected disability on his daily life, as opposed to his 
employment, from this statement.  Moreover, the Board 
concludes that the veteran demonstrated actual knowledge of 
the need to submit evidence regarding the impact of his 
disability on his daily life in his September 2005 VA Form 9 
(veteran wrote that "[t]here are many normal life functions 
that I no longer take for granted because of my injury.  The 
service-connected injury has altered my life and should be 
considered at a higher rating").  Under these circumstances, 
the Board finds that any VCAA notice error with respect to 
this provision of first element notice is non-prejudicial to 
the veteran, and that the Board may proceed with its 
decision.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007) (all VCAA notice errors are presumed prejudicial and 
require reversal unless the VA can show that the error did 
not affect the essential fairness of the adjudication, such 
as by demonstrating that any defect was cured by actual 
knowledge on the part of the claimant, that a reasonable 
person could be expected to understand from the notice what 
was needed, that a benefit could not have been awarded as a 
matter of law, or perhaps where the claimant has stated that 
he or she has no further evidence to submit, or where the 
record reflects that VA has obtained all relevant evidence).  

As a final note, the Board observes that the June 2007 letter 
provided notice regarding the assignment of an effective date 
in accordance with Dingess v. Nicholson, 19 Vet. App. 473, 
484 (2006).

The July 2005 statement of the case and the June 2007 VCAA 
letter were sent to the veteran after the May 2005 initial 
adjudication.  However, to the extent that the notice was not 
given prior to the initial adjudication of the claim in 
accordance with Pelegrini II, the Board finds that any timing 
defect was harmless error.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this regard, the notice provided to 
the veteran by these letters fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the case was 
readjudicated and a July 2007 supplemental statement of the 
case was provided to the veteran.  See Pelegrini II, supra; 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a 
(supplemental) statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).

In Vazquez-Flores, supra, the Court stated that "Nothing in 
law or common sense supports a conclusion that the Court 
should put on blinders and ignore [the 'extensive 
administrative appellate process'] or a conclusion that a 
notice error prior to the initial decision by the Secretary 
could not be rendered non-prejudicial when the full panoply 
of administrative appellate procedures established by 
Congress are provided to the claimant.  It is well settled 
that a remand is not warranted when no benefit would flow to 
the claimant."  Id.  See also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

As discussed above, the veteran has been provided VCAA notice 
in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159 with respect to nearly all pertinent provisions.  For 
those elements of notice that the veteran was not 
specifically informed, the Board has demonstrated that any 
defective predecisional notice error was rendered non-
prejudicial in terms of the essential fairness of the 
adjudication.  As such, the Board finds that no useful 
purpose would be served by delaying appellate review to send 
out additional VCAA notice letters.

The Board finds that VA has fulfilled its duty to assist the 
veteran in making reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims and 
providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  In this regard, 
the veteran's service medical records are associated with the 
claims folder, as well as all relevant private treatment 
records.  The veteran has not identified any additional 
relevant, outstanding private or federal records that need to 
be obtained before deciding his claims.  He was afforded 
multiple VA examinations during this appeal.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disabilities.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The undersigned is therefore of the opinion that 
this case presents no evidentiary considerations, except as 
noted below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2007).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  

It should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability, and incoordination.

The Board has considered whether staged ratings were 
appropriate in the present case.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  See also Hart v. Mansfield, No. 
05-2424, (U.S. Vet. App. Nov. 19, 2007).  For reasons 
discussed in more detail below, the Board finds that there is 
no competent evidence that the veteran's service-connected 
cervical spine disability has increased in severity during 
this appeal sufficient to warrant a higher evaluation; 
therefore, a staged rating is unnecessary.

The veteran is currently assigned an initial disability 
rating of 20 percent, effective December 14, 2004, pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2007).  The 
veteran contends that he is entitled to a higher initial 
evaluation for his disability.  More specifically, he asserts 
that the current evaluation assigned does not accurately 
reflect the severity of the symptomatology associated with 
his cervical spine disability, including pain, sleep 
disruption, muscle twitching, and shooting pain to his right 
arm.

Diagnostic Code 5237 is applicable to cervical or lumbosacral 
strain.  Generally, all effort should be made to consider the 
most appropriate diagnostic code based on the veteran's 
diagnosis and manifestations of his service-connected 
disability.  See 38 C.F.R. § 4.21 (2007).  The assignment of 
a particular diagnostic code is "completely dependent on the 
facts of a particular case," and one diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  Any change in diagnostic code by a VA 
adjudicator must, however, be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

After careful review of the veteran's entire history , the 
Board concludes that the RO has not applied the most 
appropriate diagnostic code in rating the veteran's service-
connected disability.  Rather, after careful review of the 
veteran's entire history in accordance with Schafrath, supra, 
the Board finds that the veteran's service-connected cervical 
spine disability is more appropriately rated according to 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2007), which is 
applicable to intervertebral disc syndrome.  The Board has 
selected this diagnostic code as more appropriate for the 
veteran's disability as the evidence shows that he had a 
herniated nuclear pulposus at C-6, with subsequent 
discectomy, fusion, and cage insertion.  Finally, there is 
evidence, as discussed below, of neurological impairment 
related to his current cervical spine disability.  

In changing the veteran's diagnostic code, the Board has 
raised the issue of whether the veteran is entitled to a 
higher rating under the rating criteria applicable only to 
intervertebral disc syndrome under the General Rating Formula 
for Diseases and Injuries of the Spine.  However, neither the 
May 2005 or July 2007 RO rating decisions, nor the July 2005 
or July 2007 (supplemental) statements of the case consider 
entitlement to a higher evaluation under this rating 
criteria, and the veteran was never provided with the content 
or citation of this regulation.  

Section 19.29 of Title 38 of the Code of Federal Regulations 
states that the statement of the case must contain (1) a 
summary of the evidence in the case relating to the issue, 
(2) a summary, including appropriate citations, of the 
applicable laws and regulations, and (3) a discussion of how 
such laws and regulations affect the determination.  In light 
of the above discussion, it appears that the veteran has not 
been properly provided notice of all applicable laws and 
regulations, nor is it clear whether the RO considered 
entitlement to a higher initial evaluation under the criteria 
applicable to intervertebral disc syndrome.  Despite this 
error, the Board concludes that remanding this appeal to 
provide the veteran with the citation and content of this 
rating criteria in 38 C.F.R. § 4.71a would unnecessarily 
delay the appeal with no benefit to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  
In this regard, the Board observes that the veteran has not 
asserted at any time during this appeal that he has 
incapacitating episodes prescribed by a physician as a result 
of his service-connected cervical spine disability.  
Furthermore, it is clear from the January 2008 Informal 
Hearing Presentation that the veteran has actual knowledge 
through his accredited representative that application of the 
rating criteria for intervertebral disc syndrome necessitates 
(1) either demonstrating incapacitating episodes, or (2) 
neurological and orthopedic impairment warranting separate 
evaluation.  In light of this demonstrated actual knowledge, 
no remand is necessary to provide him with the content of the 
rating criteria applicable to intervertebral disc syndrome, 
and there is no prejudice in the Board considering the 
regulatory changes in adjudicating his higher initial rating 
claim.  See Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005); rev'd on other grounds, Mayfield v. Nicholson, 444 F. 
3d 1328 (Fed. Cir. 2006) (VA can demonstrate that a notice 
defect is not prejudicial if it can be demonstrated ... that 
any defect in notice was cured by actual knowledge on the 
part of the appellant).  See also Bernard, supra.

I. Applicable Rating Criteria

Under the General Rating Formula for Diseases and Injuries of 
the Spine, intervertebral disc syndrome (either 
preoperatively or postoperatively), is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

If the criteria specific to intervertebral disc syndrome are 
applied, Diagnostic Code 5243 provides for a 20 percent 
evaluation where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2007).  A 40 percent evaluation is for assignment 
when there are incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent evaluation is 
contemplated for incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  

An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243, Note (1).  When evaluating on the basis 
of chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id.  Note (2).  If 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id.  Note (3).

If VA evaluates the veteran's service-connected cervical 
spine disability according to its neurological and orthopedic 
disabilities, the following orthopedic rating criteria is 
applied.  With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, unfavorable 
ankylosis of the entire spine warrants a 100 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2007).  
Unfavorable ankylosis of the entire cervical spine warrants a 
40 percent rating.  Id.  Forward flexion of the cervical 
spine 15 degrees or less; or, favorable ankylosis of the 
entire cervical spine warrants a 30 percent rating.  Id.  
Forward flexion of the cervical spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spine contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis warrants a 20 percent 
rating.  Id.  

Note (1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 340 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

II. Analysis

A review of the medical evidence reflects that the veteran 
reported seven to eight incapacitating episodes per year.  He 
described these as occurring mostly in the winter, involving 
bed rest, and resulting in an inability to function.  
Pertinent to the rating criteria, however, the veteran 
indicated that he did not seek medical treatment during these 
episodes, and there is no evidence that his bed rest was 
physician-prescribed.  Under such circumstances, the 
veteran's description of flare-ups does not precisely meet 
the level of "incapacitating episode" as defined by the 
criteria.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 
(1).  As such, the veteran is not entitled to a higher 
initial rating for his cervical spine disability on the basis 
of the rating criteria applicable to intervertebral disc 
syndrome based on incapacitating episodes.  

The Board has also considered whether the veteran is entitled 
to a higher initial rating for his service-connected cervical 
spine disability based on separate chronic orthopedic and 
neurological manifestations.  See 38 C.F.R. § 4.25; 
Schafrath, supra.  For reasons discussed in more detail 
below, the Board concludes that the veteran's currently 
assigned 20 percent rating most accurately reflects the 
orthopedic manifestations of his service-connected 
disability.  However, the medical evidence demonstrates that 
the veteran has radiculopathy of his right upper extremity 
which is related to his cervical spine disability.  
Therefore, under the provisions of the General Rating Formula 
for Diseases and Injuries of the Spine, he is entitled to a 
separate evaluation for this neurological impairment.  See 
38 C.F.R. § 4.71a, Note (1).

A. Orthopedic Manifestations

As mentioned above, in order to warrant entitlement to a 
higher initial rating for the orthopedic manifestations of 
the veteran's cervical spine disability, the evidence must 
demonstrate either forward flexion of the cervical spine 15 
degrees or less, favorable or unfavorable ankylosis of the 
entire cervical spine, or unfavorable ankylosis of the entire 
spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.  
The competent medical evidence, however, demonstrates forward 
flexion limited to no more than 20 degrees by pain.  See July 
2007 VA Examination Report.  See also January 2005 VA 
Examination Report; Medical Evaluation Board Range-of-Motion 
Measurement Report dated August 18, 2004.  The July 2007 VA 
examiner noted that repetition increased the veteran's pain 
as well as brought on fatigue; however, there is no mention 
of any additional loss of movement from this increased pain 
or fatigue.  Finally, the July 2007 VA examination report 
expressly states that the veteran does not have any ankylosis 
of the spine.

B. Neurological Manifestations

Medical records demonstrate that prior to his December 2003 
discectomy, the veteran complained of right arm pain 
involving his triceps with numbness and tingling in the third 
and fourth fingers.  See September 29, 2003, Neurological & 
Spinal Surgery, L.L.C. (N&SS) Clinical Record.  An 
electromyography study (EMG) showed mild C-7 changes; the 
veteran was eventually diagnosed as having C-7 root 
compression syndrome.  Id.  See also November 10, 2003, 
Treatment Report by Dr. Gelber of N&SS.  Following surgery, 
the veteran's right arm pain ceased, with the exception of 
some right arm twitching.  See July 29, 2004, Treatment 
Report by Dr. Gelber of N&SS.  When evaluated in August 2004 
for a Medical Evaluation Board (MEB), the veteran indicated 
on his medical history form that the tingling in his right 
hand had "gone away." 

The veteran was evaluated by VA in January 2005 in 
conjunction with his claim for compensation.  At that time he 
denied numbness and tingling in his right upper extremity, 
and the examiner noted no neurological findings.  See January 
2005 VA Examination Report.  However, the veteran testified 
at his July 2006 VA examination that he had again begun 
experiencing pain radiating down his right arm.  In July 
2007, a VA examiner noted that the veteran demonstrated a 
slight weakness on the right side, with triceps and biceps 
function of 5-/5 versus 5/5 on the left.  Distal sensation 
was intact, and all reflexes were present; however, simple 
extension and rotation of the cervical spine produced 
numbness in the middle and ring fingers within thirty 
seconds.  The veteran also complained of muscle twitching in 
his right triceps, pectoral, and parascapular region.  The 
July 2007 VA examination report indicates a diagnosis of 
radiculopathy of the right upper extremity.  

The Board observes that a 20 percent rating is applicable for 
mild, incomplete paralysis, neuralgia, or neuritis of the 
middle radicular group of nerves (major or minor).  38 C.F.R. 
§ 4.124a, Diagnostic Codes 8511, 8611, 8711 (2007).  
According to the Rating Schedule, when the involvement of the 
nerve injury is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  Id.  With almost no 
demonstrable weakness, and the absence of any other 
neurological findings, the Board concludes that such is the 
present case.  Thus, the Board concludes that the competent 
evidence demonstrates that the veteran is entitled to a 
separate 20 percent rating for radiculopathy of the right 
upper extremity secondary to his cervical spine disability.  
A higher evaluation is not warranted as there is no objective 
evidence of any current nerve damage; the symptoms are wholly 
sensory.

III. Conclusion

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis upon which to assign a 
higher evaluation for the veteran's service-connected back 
disability.  A review of the record, to include the medical 
evidence, fails to reveal any additional functional 
impairment associated with such disability to warrant 
consideration of alternate rating codes.

In sum, the evidence of record demonstrates limitation of 
motion in the cervical spine manifested by forward flexion 
limited to no more than 20 degrees when considering pain.  
There is no evidence of additional limitation by DeLuca 
factors, nor is there any evidence of ankylosis.  The 
evidence also shows that the veteran has been diagnosed with 
radiculopathy of the right upper extremity.  With 
consideration of all of the foregoing, the Board therefore 
concludes that the veteran's currently assigned 20 percent 
disability rating accurately reflects the orthopedic 
manifestations of his cervical spine disability and that a 
separate 20 percent rating should be assigned for associated 
neurological impairment of the right upper extremity.  In 
making its determination, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as a preponderance of the evidence is against the assignment 
of a higher initial rating, this doctrine does not apply.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); 38 
U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to an initial rating in excess of 20 percent for 
mechanical cervical strain, previous C6-7 herniated nuclear 
pulposus with subsequent discectomy, fusion, cage insertion, 
with residual muscle twitching, is denied.

A separate 20 percent rating is granted for radiculopathy of 
the right upper extremity.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


